DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2006/0202171) in view of Liao et al. (US 2011/0097586) and Drobny et al. (Handbook of thermoplastic elastomer).
Regarding claims 1-2 and 11, Yoshida discloses film comprising transparent polymethyl methacrylate base film, i.e. first layer of acrylic having a smooth surface, (paragraphs 0249, 0251); antistatic transparent cured tacky adhesive layer, i.e. a cap layer overlying the first layer, (fig. 1, paragraphs 140, 0207, 0257) wherein the adhesive layer comprises acrylic polymer (paragraph 0106) and conductive polymer (paragraph 0066). Yoshida discloses that the base film and the overlaying layer are transparent (paragraphs 0029 0060, 0251). Given that Yoshida does not disclose any conductive polymer in polymethyl methacrylate base film, it is clear that the film is non-conductive 
Alternatively, while there is no disclosure that the transparent acrylic film is a p-static dissipating acrylic transparency as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a p-static dissipating acrylic transparency, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art transparent acrylic film and further that the prior art structure which is a transparent acrylic film identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Yoshida does not disclose stretched cured acrylic film.
Liao discloses hard coating film comprising a cured coating film comprising polymethyl methacrylate which exhibits high flexibility and is capable of stretch to high degree (paragraph 0067).
It would have been obvious to one of ordinary skill in the art to use the cured coating of Liao in the base film of Yoshida to obtain high flexibility and stretched film.
Yoshida in view of Liao does not disclose that the cap layer is a stretched layer. 
Drobny discloses plastic film or sheet is stretched to exhibit exceptional clarity, high tensile properties, improved flexibility and toughness (page 1).
It would have been obvious to one of ordinary skill in the art to use a stretched film including the cap layer of Yoshida in view of Liao as taught by Drobny to exhibit exceptional clarity, high tensile properties, improved flexibility and toughness.
Although Yoshida in view of Liao and Drobny does not disclose cast layer, smooth surface formed by casting between a glass or polished metal plate and both layers cured and stretched together, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yoshida in view of Liao and Drobny meets the requirements of the claimed film, Yoshida in view of Liao and Drobny clearly meets the requirements of the present claims.
Given that Yoshida in view of Liao and Drobny does not disclose any conductive polymer in polymethyl methacrylate base film, it is clear that the film is non-conductive film. Given that the film of Yoshida in view of Liao and Drobny is the same as presently claim, it is clear that the film of Yoshida in view of Liao and Drobny would intrinsically possess the same property as presently claim, i.e. p-static dissipating.
Alternatively, while there is no disclosure that the transparent acrylic film is a p-static dissipating acrylic transparency as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or 
Regarding claim 3, Yoshida in view of Liao and Drobny discloses the transparency of claim 1 wherein the cap is crosslinked polymethyl methacrylate (paragraphs 0208, 0211).
Although Yoshida does not disclose cast layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yoshida in view of Liao and Drobny meets the requirements of the claimed cast layer, Yoshida in view of Liao and Drobny clearly meets the requirements of the present claims.
Regarding claim 5, Yoshida in view of Liao and Drobny discloses the transparency of claim 1 wherein the conductive polymer is polythiophene (paragraph 0066).
Regarding claim 6, Yoshida in view of Liao and Drobny discloses the transparency of claim 1 wherein the conductive polymer is PEDOT/PSS (paragraph 0113).
Regarding claim 7, Yoshida in view of Liao and Drobny discloses the transparency of claim 1 wherein the conductive polymer is poly(3,4-ethylenedioxythiophene)-poly(3-octylthiophene) (paragraph 0069).
Regarding claim 8, Yoshida in view of Liao and Drobny discloses the transparency of claim 1, wherein Yoshida discloses its use in transportation. Therefore, it would have been obvious to one of ordinary skill in the art to use such protective transparent film in transportation such as in aircraft as presently claimed for protection (paragraph 0005).

Response to Arguments

Applicant's arguments filed 05/07/2021 have been fully considered but, with the exception of argument relating to Shiraishi et al. (US 2015/0183945), they are not persuasive. 
Applicant argues that the base of Yoshida is not smooth given that Yoshida discloses an etching treatment. However, it is noted that etching treatment is only a preferred embodiment. There is nothing in the reference of Yoshida that must require 
Applicant argues that a person skilled in the art would not attempt to stretch the hard coat layer of Yoshida because stretching the hard coat layer would reduce or destroy the conductive properties of the hard coat layer making it unsuitable for its intended use. However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787